Case: 14-30442   Document: 00512879083   Page: 1   Date Filed: 12/22/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                            United States Court of Appeals
                                                                     Fifth Circuit


                              No. 14-30442                         FILED
                            Summary Calendar               December 22, 2014
                                                               Lyle W. Cayce
                                                                    Clerk
DAVID L. JUMP,

                                        Plaintiff-Third Party Defendant -
                                        Appellant
v.

RORY S. McFARLAND, et al.,

                                        Defendants

AMERICAN MILLING, L.P.,

                                        Third Party Defendant - Appellant
v.

DENNIS JOSLIN COMPANY, L.L.C.,

                                        Third Party Plaintiff - Appellee




                Appeal from the United States District Court
                   for the Western District of Louisiana
                          USDC No. 5:01-CV-2039


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
     Case: 14-30442      Document: 00512879083         Page: 2    Date Filed: 12/22/2014



                                      No. 14-30442
PER CURIAM:*
       In this action, we must decide whether the district court properly
certified two orders as final pursuant to Federal Rule of Civil Procedure 54(b).
We conclude it did not and dismiss this appeal without prejudice for lack of
appellate jurisdiction.
                                             I.

       For over twenty years David Jump (“Jump”) and Dennis Joslin (“Joslin”)
have sparred in various federal courts over the proceeds from an offshore oil
and gas lease, termed OCS-310.              In 2008, another panel of our court
summarized the action to date:
       This dispute has a long and complicated history. For our purposes,
       however, we need only the basic facts. David Jump and Dennis
       Joslin have each at various times asserted their alleged rights as
       priority lien holders to property interests of Rory McFarland.
       Jump's claims are based on a 1991 judgment against McFarland
       from the United States District Court for the Western District of
       Colorado, which Jump subsequently registered in the Western
       District of Louisiana. Pursuant to his 1991 judgment, Jump
       collected proceeds attributable to McFarland's interest in an
       offshore oil and gas lease, OCS–310. Jump later purchased
       McFarland's interest in OCS–310 pursuant to a seizure and sale
       in execution of his judgment.
       Joslin's claims, on the other hand, are based on a 1984 mortgage
       and assignment from McFarland of certain onshore oil and gas
       leases, and on a 1993 judgment against McFarland from the
       Western District of Louisiana. Pursuant to the 1984 mortgage,
       Joslin sought to foreclose on McFarland's interests in the onshore
       oil and gas leases. Jump intervened and objected to the foreclosure
       and sale, arguing that his 1991 judgement primed Joslin's 1984
       mortgage because the mortgage had been reinscribed after the
       requisite 10–year period under Louisiana law. On appeal, this

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
     Case: 14-30442       Document: 00512879083         Page: 3    Date Filed: 12/22/2014



                                      No. 14-30442
       court held in FDIC v. McFarland (McFarland II) that Jump's 1991
       judgment could not prime Joslin's 1984 mortgage because Jump's
       registered judgment in Louisiana was based on a non-final
       Colorado judgment and was therefore premature.
       After McFarland II, Joslin filed a third-party complaint to annul
       the Marshal's sale of OCS–310 to Jump. He argued that
       McFarland II held that Jump's 1991 judicial lien on OCS–310 is
       invalid, and that therefore his 1993 judgement against McFarland
       is the only valid lien on OCS–310. Joslin claimed that he is entitled
       to an unraveling of the Marshal's sale as well as disgorgement of
       any proceeds attributable to McFarland's interest in OCS–310 that
       had been previously distributed to Jump. Joslin filed a motion for
       partial summary judgment declaring the 1996 Marshal's sale to be
       a nullity, and the district court granted the motion in 2003 (the
       “2003 order”). In 2004, the district court issued another order (the
       “2004 order”) directing the proceeds attributable to McFarland's
       and Jump's interests in OCS–310 to be deposited with the Clerk of
       the Court, who is to withhold distribution of the funds until further
       order. On motions from the parties, the court certified both the
       2003 and 2004 orders as final pursuant to [Federal Rule of Civil
       Procedure] 54(b). 1
       Jump appealed, arguing that our court lacked appellate jurisdiction
because the 2003 and 2004 orders were improperly certified. We agreed. We
recognized that Joslin, in his complaint, had alleged that the sale of OCS-310
to Jump was null and void, and as such “requested an unravelling of the sale,
as well as disgorgement of any proceeds Jump had already collected.” 2 The
2003 and 2004 orders, however, only addressed Joslin’s request that the OCS-
310 sale be voided, it did not address the disgorgement of any proceeds from
Jump. 3 Because only a “fully adjudicated whole claim” could be certified under
Rule 54(b), 4 we concluded that the 2003 and 2004 orders, which only addressed


       1 F.D.I.C. v. McFarland, No. 05-30377, 2008 WL 162882 (5th Cir. Jan. 16, 2008).
       2 Id. at *2
       3 Id.
       4 Id. (quoting Sidag Aktiengesellschaft v. Smoked Foods Prods. Co., Inc., 813 F.2d 81,

84 (5th Cir. 1987)).
                                             3
    Case: 14-30442        Document: 00512879083      Page: 4    Date Filed: 12/22/2014



                                     No. 14-30442
part of Joslin’s claim, were improperly certified, and we dismissed the appeal
for lack of jurisdiction. 5

         On June 12, 2013, Joslin amended its complaint. In response to our
court’s 2008 opinion, it deleted the original prayer for relief requiring Jump to
“return to the registry of the court all sums which they have received pursuant
to and as a result of, disbursements from the property.” 6 It also added a new
prayer for relief requiring that “all of the moneys accumulated and to be
accumulated in the court clerk’s account related to OCS Lease 310 be
distributed to [Joslin].” 7 Joslin then moved to recertify the 2003 and 2004
orders as final judgments pursuant to Rule 54(b). 8

         The district court granted the motion, concluding that the additional
prayer for relief is not a “new claim for relief.” 9 It also held that, in any event,
the “issue was addressed in the 2004 order,” which had declared that Joslin
was the only individual with any lien on the “runs or minerals of federal lease
OCS-320.” 10 Jump appeals the certification of the 2003 and 2004 orders.

                                           II.

         Rule 54(b) provides that “[w]hen an action presents more than one claim
for relief – whether as a claim, counterclaim, crossclaim, or third-party claim
– or when multiple parties are involved, the court may direct entry of a final
judgment as to one or more, but fewer than all, claims or parties only if the




         5 Id. at *2-3.
         6 Rawle 1229.
         7 Id. at 1240.
         8 Id. at 1224.
         9 See Jump v. McFarland, No. 01-2039, 2014 WL 1347115, at *2 (W.D. La. Apr. 4,

2014).
         10   Id.
                                            4
     Case: 14-30442           Document: 00512879083          Page: 5    Date Filed: 12/22/2014



                                           No. 14-30442
court expressly determines that there is no just reason for delay.” 11 As
discussed earlier, a claim must be “wholly determined” to be certified, 12 by
which “the judgment must ultimately dispose of an individual claim.” 13 We
review a district court’s certification decision for abuse of discretion. 14

         Here, Joslin’s amended complaint requests an unravelling of the sale of
OCS-310 as well as, pending amendment, the distribution of all funds related
to that lease and held in the court clerk’s account to Joslin. Neither the 2003
order, which addressed the interest in the lease, nor the 2004 order, which
decreed that Joslin was the only party to have a lien on the OCS-310 lease and
ordered that Chevron U.S.A., Inc. (“Chevron”), a third-party, deposit the
current and future proceeds of the lease into court clerk’s account, directly
addressed the question of disbursement of proceeds. Nor did the district court
do so via its 2014 order, which re-certified – but did not amend – the original
2003 and 2004 orders dictate the disbursement of the lease funds. As a result,
we are essentially in the same position as in 2008, where: “[t]he 2003 order
addressed part of Joslin’s claim by declaring that the sale of COS-310 was null
and void. But the order did not address Joslin’s request for disgorgement. In
other words, the 2003 order did not dispose of the entirety of Joslin’s claim,
because it did not address Joslin’s request for the recovery of the funds
allegedly improperly distributed to Jump.” 15 Here, the district court has yet to




         11   Fed. R. Civ. P. 54(b).
         12   Sidag Aktiengesellschaft v. Smoked Foods Prods. Co., Inc., 813 F.2d 81, 84 (5th Cir.
1987).
          Griffin v. Plaza Mortg. Co., Inc., 254 F.3d 1082, at *2 (5th Cir. 2001) (unpublished).
         13

          PYCA Indus. Inc. v. Harrison Cnty. Waste Water Mgmt. Dist., 81 F.3d 1412, 1421
         14

(5th Cir. 1996).
       15 McFarland, 2008 WL 162882, at *2.

                                                  5
     Case: 14-30442       Document: 00512879083         Page: 6    Date Filed: 12/22/2014



                                      No. 14-30442
address Joslin’s request for disbursement of funds, and Joslin’s claim is
incomplete. 16

       Even were we to construe the 2003 and 2004 orders as completely
disposing of Joslin’s claim, Rule 54(b) certification would be inappropriate.
Here, as the district court noted in a separate order, there are at least eight
interpleaded defendants who claim proceeds from the lease under various legal
theories. 17 Moreover, the district court had previously ordered that “the Clerk
of Court shall deduct and disburse to Chevron from the funds deposited in the
registry to the Court, and prior to the disbursement of the funds to this
prevailing party or parties in this action, such attorney fees and costs, if any,
awarded by this Court to Chevron in response to its motion [for appropriate
attorney fees and costs].” 18 This order would conflict with a ruling that funds
from that account be distributed exclusively to Joslin. We have previously held
that certification of a Rule 54(b) motion is inappropriate where it might
prejudice a party, or where it fails to “take into account judicial administrative
interests.” 19 Here, both concerns counsel against certification.

       Accordingly, we GRANT Jump’s motion and dismiss this appeal without
prejudice for lack of jurisdiction. 20




       16 In its order, the district court states that disbursement was addressed in the 2004
order. This is incorrect: that order specifically declines to address disbursement, ordering
that “[i]t is further ordered that the Clerk of Court withhold distribution of any funds
described above until further order of this court. An order from this court addressing
distribution of funds shall not issue until all applicable appeal delays have run and no
appeals have been taken.” R. 871.
       17 Rawle 994.
       18 Id. at 994-95.
       19 See McFarland, 2008 WL 162882, at *2.
       20 Joslin also argues that this appeal is final under 28 U.S.C. § 1291. Given the

continued presence of third-party interpleaders, some of whom may be entitled to proceeds
from either the lease or the proceeds therefrom, we cannot agree.
                                             6
   Case: 14-30442   Document: 00512879083   Page: 7   Date Filed: 12/22/2014



                             No. 14-30442
                                  III.

     Also pending is a motion by Rory McFarland to join this appeal as an
appellee. We DENY this motion as moot.




                                   7